Title: To Benjamin Franklin from Jacques-François Crespin, 22 October 1782
From: Crespin, Jacques-François
To: Franklin, Benjamin


Monseigneur
Dunkerque ce 22 8bre 1782
Votre reponse du douze aoust 1781 dont vous avez honoré M Epidorge faisoit beaucoup ésperer aux pauvres infortunés du corsaire La revange commandé par le capitaine coningham d’une prompte recette de leurs dû, mais dépuis n’en ayant recu aucune nouvelle cela leur fait perdre toute esperance. Il est bien douloureux pour des pauvres gens qui ne possedent au monde que ce qu’ils ont si Legitimement gagnés dans laditte course a la Sueur de Leurs corps et au peril de Leurs Vie pour se solliciter eux et Leurs famille Se voir Si Longt tems ménés ces infortunés. Jusqu’a present ont trouvés des personnes qui ont bien Voulu Leurs avancer de quoi Se procurer leurs alimens necessaires pour Vivre mais ces personnes fatigués de promesses Sans effet ne veuillent plus rien leur avancer. Vous voyez D’après cela sans ressource D’autres que le fruit de Leurs travaux ils se verront contraints à se trouver Dans La rue Si on ne les payent. J’ose vous persuader monseigneur que la Lanteur de L’armateur aprés avoir fait de Si belles prises a payer son Equipage Surprend beaucoup les messieurs de la marine de Dunkerque. Cés infortunés implorent Votre pitié vous priant de solliciter Mr. richard bache a leurs faire rentrer leurs fond c’est ce quils attendent de Votre bonté ils ne cesseront Jamais D’adresser des vœux au ciel pour la conservation De vos Jours Si precieux. Ils esperent que vous daignerez leurs accorder une reponse et Sont avec le plus grand respect Monseigneur Votre très humble et très obeissant serviteur
Crepin


Si vous daignez honorer d’une reponse Je vous Supplie D’adresser La Lettre a Mr. alicherie commissaire au bureau des classes de la marine de dunkerque./.

 
Addressed: A Monsieur / Monsieur franklin plenipotentiaire / des Etats reunis de L’amerique / Septentrionnalle a passy prés / paris / A Passy
Notation: Crepin 22 Oct. 1782.
